McMurray, Presiding Judge.
On certiorari, the Supreme Court of Georgia in Noland Co. v. Ford Motor Co., 258 Ga. 469 (369 SE2d 960), reversed our decision in Ford Motor Co. v. Noland Co., 186 Ga. App. 541 (368 SE2d 763). Accordingly, in conformity with the mandate of the Supreme Court’s opinion, our judgment of reversal is vacated and the judgment of the trial court is affirmed.
Noland Company’s cross-appeal, ruled as moot in our previous decision has been withdrawn subsequent to the Supreme Court’s decision in 258 Ga. 469, supra.

Judgment affirmed.


Sognier and Beasley, JJ., concur.